THE COURT.
Counsel have asked us to clarify the apportionment of costs on the two appeals. Under the Rules on Appeal (rule 26(a)) the prevailing party is entitled to his costs. These appeals were presented on one clerk’s and one reporter’s transcript and one set of briefs. However the pleadings, evidence and arguments are separate. Respondent Pacheco is entitled to costs against appellant on his appeal and appellant is entitled to costs on the Bullock appeal. The costs should be apportioned on the basis of the portions of the transcripts and briefs devoted to each case.